DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           TERRY L. LEWIS,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D18-41

                               [April 19, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case Nos. 1994CF006425AMB and 1994CF006426AMB.

   Terry L. Lewis, Indiantown, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and CONNER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.